68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Gary NISWONGER, Appellant,v.Dick D. MOORE;  Carl Morris, Western District of Missouri.Supervisor, Furniture Factory, Department ofCorrection; Robert Schoenen, Appellees.
No. 95-1335
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 29, 1995.Filed:  Oct. 5, 1995.

Before McMILLIAN, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Missouri inmate Gary Niswonger appeals from the final order entered in the district court1 granting defendant Carl Morris summary judgment in this 42 U.S.C. Sec. 1983 action.  After de novo review, we conclude no error of law appears and we affirm the judgment of the district court for the reasons set forth in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri